United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit                 August 8, 2005

                                                        Charles R. Fulbruge III
                                                                Clerk
                            No. 03-40748




                           CYNTHIA BLUM,

                                              Plaintiff - Appellant


                               VERSUS


SPECTRUM RESTAURANT GROUP - EMPLOYEES GROUP LIFE AND SUPPLEMENTAL
                         LIFE PLAN; ET AL

                                                           Defendants

SPECTRUM RESTAURANT GROUP - EMPLOYEES GROUP LIFE AND SUPPLEMENTAL
LIFE PLAN; HARTFORD LIFE & ACCIDENT INSURANCE CO.; CUSTOM BENEFIT
CONSULTANTS, INC.

                                             Defendants - Appellees



           Appeals from the United States District Court
                 For the Eastern District of Texas
                             4:02-CV-98


Before DAVIS, JONES, and GARZA, Circuit Judges.

PER CURIAM:*

      After reviewing the record and considering argument of counsel

and briefs of the parties we are satisfied the district court

committed no reversible error. Accordingly, we affirm the judgment

  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
of the district court essentially for the reasons stated in its

Memorandum Opinion and Order of April 14, 2003 and April 28, 2003.

     AFFIRMED.




                                2